                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                  1:19-cv-320-MOC-WCM

KIMBERLY BURNETTE,                       )
WILLIAM BURNETTE,                        )
                                         )
                 Plaintiffs,             )
vs.                                      )
                                         )
RED ROOF INNS, INC.,                     )                          ORDER
JAY MOYER,                               )
                                         )
                 Defendants.             )
     ___________________________________ )

       THIS MATTER is before the Court on Plaintiff’s Motion to Amend/Correct Complaint,

(Doc. No. 20), and on a review of a Memorandum and Recommendation by the U.S. magistrate

judge. (Doc. No. 31).

       In the Memorandum and Recommendation, Magistrate Judge W. Carleton Metcalf

advised the Court to grant Plaintiff’s Motion to Amend/Correct and to remand to state court.

Judge Metcalf advised the parties of the right to file objections within 14 days, in accordance

with 28 U.S.C. § 636(b)(1)(c). Defendants filed an objection within the time allowed. Having

reviewed the motion and objection, the Court enters the following Order.

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall

make a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); United States v. De

Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983). However, “when objections to strictly legal issues are raised and no factual issues are

challenged, de novo review of the record may be dispensed with.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). Similarly, de novo review is not required “when a party makes general or

                                                    1

     Case 1:19-cv-00320-MOC-WCM Document 34 Filed 06/08/20 Page 1 of 2
conclusory objections that do not direct the Court to a specific error in the magistrate judge’s

proposed findings and recommendations.” Id. Moreover, “the statute does not on its face

require any review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn,

474 U.S. 140, 149 (1985).

       Because Plaintiff’s sole objection is strictly legal, the Magistrate’s Act does not require

the Court to conduct de novo review. Still, the undersigned as district judge is ultimately

responsible for the final decision in this case. As such, the Court has reviewed the magistrate

judge’s decision and has determined that it is consistent with current law. As such, the Court

will fully affirm the Memorandum and Recommendation and grant relief in accordance

therewith.

                                                  ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Amend/Correct

Complaint (Doc. No. 20) is GRANTED, Defendants’ Objection is OVERRULED, and

the Memorandum and Recommendation (Doc. No. 31) is AFFIRMED. In accordance

with the Memorandum and Recommendation, this matter is remanded to state court.




                                        Signed: June 6, 2020




                                                      2

      Case 1:19-cv-00320-MOC-WCM Document 34 Filed 06/08/20 Page 2 of 2
